DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad open-ended recitation of containing (100/n) at% or more of the refractory element, and the claim also recites in the base claim where a composition of each element is {(100/n) – (75/n)} at% to {(100/n) + (75/n)} at% which is the narrower closed-ended statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The examiner suggests amending claim 3 to have a closed-ended range that is within the range recited in claim 1 instead of the open-ended range of “or more”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US PGPub. No. 2017/0218480) in view of Wada et al. (WO 2017/141598, using US PGPub. No. 2019/0093238 as an equivalent English translation).
Claim 1: Park teaches a high-entropy alloy foam (i.e. porous metal) prepared by selective dissolution of an immiscible metal in a two-phase separating alloy (paragraph 0003).  Park teaches that in constituting a high-entropy alloy (“HEA”), elements are constituted in an equiatomic ratio within an allowed range of 10 at% error (paragraph 0021), which overlaps the claimed range for the composition of each element of the alloy and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  A face-centered cubic crystal (“FCC”) HEA (i.e. a crystal of an alloy) may have a first phase of at least 3 metal elements selected from Cr, Mn, Fe, Co, and Ni that act as a common solvent and a second phase selected from Cu, Ag, and Au (paragraphs 0018-0019).  The Cu, Ag, and Au each have a positive heat of mixing with the at least 3 elements constituting the HEA (paragraphs 0020 and 0063) and result in the 2 phase FCC structure, whereas comparative examples did not (Table 2).  Selection of appropriate metals can similarly yield a body-centered cubic crystal (“BCC”) HEA (paragraphs 0018 and 0080).  Park teaches that promoting galvanic battery reaction by dipping the 2-phase alloy into a diluted nitric acid solution removes some or all of the second phase to form the HEA foam whereby the porosity is controlled by the processing time (paragraph 0106-0107 and 0112).  However, Park does not teach the ligament size of the HEA foam.
In a related field of endeavor, Wada teaches a porous member comprising a first component and a compound, alloy, or non-equilibrium alloy comprising a second component and third component having a positive heat of mixing and a negative heat of mixing respectively relative to the 0.8Cr0.2)50Ni50 alloy is used as the metal material with Fe0.8Cr0.2 as the second component and Ni as the third component (paragraph 0034).  A heat treatment is applied so that interdiffusion occurs resulting in a condition where portions comprising the first component and the third component and portions comprising the second component are finely mixed with each other (paragraph 0036) (i.e. results in a 2-phase alloy with finely dispersed phases), after which the material is immersed in an aqueous nitric acid solution to remove one of the phases (paragraphs 0041 and 0046).  In the specific example, the resulting alloy had a region where two phases in filamentous forms were mixed with each other in nanometer order of 100 nm or less (i.e. a ligament size of 100 nm or less) (paragraphs 0041 and 0047-0048), which overlaps the claimed range.  See MPEP § 2144.05.  Wada additionally teaches that longer diffusion times have the effect of larger structure and gap size (i.e. time directly affects the ligament size) (paragraph 0048).  Wada teaches other examples using different metals (paragraphs 0049-0052), which indicates that the porous member so obtained is not unique only to the first embodiment of Mg with (Fe0.8Cr0.2)50Ni50 alloy.
As Park and Wada each teach metal alloys that are made porous by removing one of the phases via immersion in nitric acid, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the HEA foam of Park to include where the filamentary structure (i.e. ligament size) is on the nanometer order of 100 nm or less as taught by Wada because Wada teaches that smaller gap size is desirable (paragraphs 0006-0007 and 0016) and where larger structure size (i.e. ligament size) and larger gap size are both correlated to longer treatment time (paragraph 0048), and one would have had a reasonable expectation of success.
Claim 2: Park teaches that elements for FCC HEA include Cr, etc. (paragraph 0037) (i.e. Cr is a refractory metal) and elements for BCC HEA include at least one kind selected from Zr, Nb, 0.8Cr0.2)50Ni50 alloy (paragraph 0034) (i.e. Cr is a refractory metal).
Claim 3: Park teaches that the HEA may be equiatomic ratio within an allowed range of 10 at% error (paragraph 0021) and that an extreme layered structure of the first phase can be prevented when elements Ti, V, and Cr are in an atomic amount lower than that of Y and elements Zr, Nb, Mo, Hf, Ta, and W are in an atomic amount higher than that of Y (paragraph 0082).  Example 20 in Table 4 is Y-TiV-MoNbTa.  Since all of the elements should be within 10% of an equiatomic ratio (paragraph 0021), Ti, V, and Cr should be in an atomic ratio lower than that of Y, and Mo, Nb, and Ta should be in an atomic amount higher than that of Y, then the atomic ratio of Mo, Nb, and Ta (i.e. each are a refractory metal element) is higher than equiatomic (i.e. is more than 100/n at%).
Claim 4: Park teaches that a first phase of HEA material forms a dendritic structure by transformation into a solid-phase (i.e. solid solution) (paragraph 0029).
Claim 5: Park teaches that FCC HEA may have at least 3 metal elements from the element group of Cr, Mn, Fe, Co, and Ni, plus a second phase of 1 of Cu, Ag, or Au (paragraph 0037).  The teaching of at least 3 metal elements plus 1 metal of a second phase renders the choice of 5 kinds of elements as obvious to one of ordinary skill in the art because the number of elements overlap the claimed range.  See MPEP § 2144.05.  Park also teaches specific examples having 5 elements (Table 2) (e.g. Examples 2 and 13-14 have 5 elements where the atomic ratios overlap the claimed range of composition in instant claim 1 as outlined above).  Park teaches that BCC HEA may include at least 3 metal elements among Ti, V, Cr, Zr, Nb, Mo, Hf, Ta, and W (paragraph 0081) and overlaps the claimed number of elements.  See MPEP § 2144.05.  Park also teaches specific examples having 5 elements (Table 4) (e.g. Examples 16, 19, and 21 have exactly 5 elements and Examples 17, 20, and 
Claim 6: Park teaches Example 20 as having Ti, V, Mo, Nb, and Ta as well as Y (Table 4).  It is noted that the transitional phrases “contains” in instant base claim 5 and “comprise” in instant claim 6 do not exclude that other elements may also be present.
Claim 7: Park teaches that the alloy is a high-entropy alloy (paragraph 0013).
Claim 8: Wada teaches where the resulting alloy had a region where two phases in filamentous forms were mixed with each other in nanometer order of 100 nm or less (i.e. a ligament size of 100 nm or less) (paragraphs 0041 and 0047-0048), which overlaps the claimed range.  See MPEP § 2144.05.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Song et al. (Corrosion Science 2018, NPL attached) reviews nanoporous metal structures formed by various dealloying techniques.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        
/SETH DUMBRIS/Primary Examiner, Art Unit 1784